DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 4-5, 7-8, 11-12, 14-15, 18, and 23-26 are allowed because the prior art of record, Lee et al. (US 2015/0327094), fails to anticipate or render obvious, the features of:
A cell configuration method applied to a terminal, the method comprising: 
receiving a configuration message sent by a network, wherein the configuration message comprises cell configuration information and trigger condition information; 
using the cell configuration information to perform cell configuration, in a case that the terminal meets the trigger condition information, 
wherein, 
the configuration message comprises a trigger condition information list, a cell configuration information list, and an association relation list, wherein the trigger condition information list comprises one or more pieces of trigger condition information, the cell configuration information list comprises one or more pieces of cell configuration information, and the association relation list comprises an association relation between the trigger condition information and the cell configuration information, 
wherein, 
trigger condition information of different items in the trigger condition information list is configured in different information containers, respectively; or cell configuration information of different items in the cell configuration information list is configured in different information containers, respectively; 
or 
the configuration message comprises a trigger condition list, wherein each item in the trigger condition list comprises the trigger condition information and cell configuration information corresponding to the trigger condition information, 
wherein, 
trigger condition information of different items in the trigger condition list is configured in different information containers, respectively; or 
cell configuration information of different items in the trigger condition list is configured in different information containers, respectively; or Page 2 of 11Application No. 16/981,673 Attorney Docket Number C4201.10114US01 Responsive to Office Action dated November 22, 2021 
contents of different items in the trigger condition list are configured in different information containers, respectively, the contents comprise the trigger condition information and the cell configuration information corresponding to the trigger condition information. (see claims 1, 8, and 18)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643